Citation Nr: 1455135	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-25 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left ankle disorder, characterized as chronic tendonitis.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel











INTRODUCTION

The Veteran served on active duty from August 2005 until July 2010.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied, amongst other issues, service connection for a left ankle disorder.  This claim was adjudicated as part of VA's Benefit Delivery on Discharge (BDD) program.  

The Board remanded the instant claim in January 2014 for further development.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Veteran is unrepresented in this claim.  


FINDINGS OF FACT

The most probative, competent, and credible evidence of record is against a finding that a chronic left ankle disorder that had its onset in service or is etiologically related to the Veteran's service.  


CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated March 2011 of the criteria required for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining such evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2011.  Nothing more was required.   

VA's duty to assist has also been satisfied.  The Veteran's service treatment records are in the file as are VA records.  No outstanding evidence has been identified that has not otherwise been obtained.   

The record indicates that the Veteran underwent VA examinations in April 2010 and July 2014.  These examinations involved thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and the July 2014, VA examination performed as a result of the Board's remand, provided conclusions that were supported by sufficient rationale.  In particular, the Board finds that the July 2014 opinion is adequate to decide the left ankle claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection 

The Veteran asserts that service connection is warranted for a left ankle disorder based upon service incurrence.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a) , lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

 Service treatment records for the most part, are devoid of findings, treatment, or diagnosis of a left ankle disorder.  The Veteran was afforded a VA pre-discharge compensation and pension examination in April 2010.  X-rays showed no abnormality in the left ankle.  The examiner diagnosed the Veteran with chronic, intermittent tendonitis, currently resolved, with no residuals.  Finding little to assist in determining whether the Veteran has a current disability or an opinion on the etiology of the disability if there is one, the Veteran was scheduled further VA examination.  

The Veteran underwent a VA examination in July 2014.  The Veteran reported ligament strain in both ankles occurring during special operations training in service.  He was never treated at a clinic and was only provided ice and Motrin by a corpsman.  During the examination, he complained of popping and low level discomfort.  He stated that this never prevented him from his weekend hiking.  Physical examination showed normal ankle/feet examination.  The examiner opined that in the absence of sufficient medical evidence through service treatment records and current VA outpatient treatment records, it is less likely as not that a left ankle disorder was incurred in or as a result of service.  It is clear that the examiner specifically took the Veteran's statements regarding the circumstances of his original injury but was still not persuaded that he had a current disability associated with his left ankle or that any current condition was related to his in-service injury.  Thus, it was not just the absence of documentary evidence that resulted in his negative opinion; it was also the medical evidence that revealed findings that were insufficient to establish a chronic disability.

In this case, other than the Veteran's complaints of a left ankle disorder, there is no evidence of findings that the Veteran has sustained a left ankle disability in service.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Although the Veteran is competent to report left ankle disorder pain in service, he is not competent to attribute such symptomatology to a left ankle disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

Although the Veteran claims that he has a left ankle disorder and that it is the same condition he had in service, his predischarge VA examination in April 2010, and VA examination after service in July 2014, showed no findings or diagnoses of a left ankle disability.  X-rays performed in connection with the April 2010 VA examination proved to be normal.  A diagnosis of left ankle pain or discomfort is not a disability for which service connection may be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Moreover, and of significant import, the Veteran's July 2014 VA examination and opinion with rationale indicated that there is no current disorder of the left ankle, and that it was less likely as not that he had a left ankle disorder attributable to service as there was no chronic disability of the left ankle for which service connection could be granted.  In so finding, the Board recognizes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, there were no current residuals, at the predischarge VA examination or at the July 2014 VA examination which was scheduled by Remand.  

Absent the Veteran's personal statements, there is no evidence that he currently suffers from a disability of the left ankle.  In this regard, the Board notes that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  None of the three examples identified in Davidson/Jandreau have been established.  


ORDER

Service connection for a left ankle disorder is denied.  


____________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


